          Case 1:20-cv-01367-SCY-GBW Document 1 Filed 12/31/20 Page 1 of 5



                          UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF NEW MEXICO

SAHARA MOTEL NM INC, DBA
SAHARA MOTEL,

          Plaintiff,

v.                                                                    No.:

NORTHFIELD INSURANCE COMPANY,

          Defendant.

                                     NOTICE OF REMOVAL

          Defendant Northfield Insurance Company (“Northfield”) hereby gives notice of the

removal to this Court pursuant to 28 U.S.C. §§ 1441, and 1446, of the above-captioned action,

formerly pending in the District Court for the Second Judicial District, County of Bernalillo, State

of New Mexico, as No. D-202-CV-2020-04404. Northfield files this Notice without waiving any

defenses, exceptions, or obligations that may exist in its favor in state or federal court. Northfield

bases this removal on the following grounds:

     I.       THE COMPLAINT AND STATUS OF PROCEEDINGS IN STATE COURT.

          On July 30, 2020, Plaintiff Sahara Motel NM Inc., d/b/a Sahara Motel (“Sahara”) filed its

“Complaint for Negligence, Breach of Insurance Contract, Violation of the New Mexico Unfair

Claims Practices Act, and Bad Faith Actions” in New Mexico State Court, naming Northfield as

defendant. A copy of the Complaint is attached hereto as Exhibit 1. Northfield’s Answer and its

Unopposed Motion to Bifurcate Claims and Stay Discovery Regarding Extra-contractual Claims

have since been filed in State Court, and a Stipulated Order Bifurcating Plaintiff’s Contract Claim

and Staying Discovery Regarding Extra-Contractual Claims has thereupon been entered. See

Exhibit 2 attached hereto.
       Case 1:20-cv-01367-SCY-GBW Document 1 Filed 12/31/20 Page 2 of 5




       On October 28, 2020, Northfield served its First Set of Interrogatories and Requests for

Production to Plaintiff, see Exhibit 3 attached in relevant part hereto, to which Sahara responded

on December 14, 2020. Within its Answers and Objections to Defendant Northfield Insurance

Company’s First Set of Interrogatories and Requests for Production, Plaintiff admitted it would

seek over $75,000 in damages. See Exhibit 4 attached hereto. Accordingly, this Notice of Removal

is timely under 28 U.S.C. § 1446(b), because it is filed within thirty (30) days of the date of

Northfield’s receipt of Plaintiff’s discovery responses.

       Travelers files this Notice of Removal with this Court, and is filing a copy of the Notice of

Removal in the Second Judicial District Court of the State of New Mexico and serving a copy

upon counsel for Plaintiff, pursuant to 28 U.S.C. § 1446(d).

II.    BASIS FOR JURISDICTION UNDER 28 U.S.C. §§ 1332(a) AND 1441.

       This Court has jurisdiction pursuant to 28 U.S.C. § 1332 because there is complete diversity

of citizenship between Plaintiff and Northfield, and the amount in controversy exceeds the

jurisdictional minimum of $75,000, exclusive of interest and costs. This action, therefore, may be

removed to this Court pursuant to 28 U.S.C. § 1441.

A.     The Citizenship of the Parties Is Completely Diverse.

       According to the allegations of the Complaint, Plaintiff Sahara is a New Mexico business

with its principal place of business in Bernalillo County, New Mexico. Complaint ¶ 1. Plaintiff is,

therefore, a citizen of New Mexico.

       Plaintiff does not establish the citizenship of Defendant Northfield. Northfield Insurance

Company is the company that issued the policy at issue in this case (“policy”). Northfield is a

corporation organized under laws of the State of Iowa with its principal place of business in the

State of Connecticut. Accordingly, Northfield is a citizen of Iowa and Connecticut for diversity
       Case 1:20-cv-01367-SCY-GBW Document 1 Filed 12/31/20 Page 3 of 5




purposes. See 28 U.S.C. § 1332 (c)(1). Therefore, the controversy between Plaintiff and Northfield

is between citizens of different states.

B.     The Amount in Controversy Exceeds $75,000.

       Additionally, the amount in controversy exceeds the sum or value of $75,000 required to

confer jurisdiction on this Court pursuant to 28 U.S.C. § 1332(a). District courts are not confined

to the Complaint to establish the amount in controversy and may rely on other evidence as well.

See McPhail v. Deere & Company, 529 F.3d 947, 956 (10th Cir. 2008). Pursuant to 28 U.S.C. §

1446(b)(3), if the case is not removable based on the initial pleadings, “a notice of removal may

be filed within 30 days after receipt by the defendant, through service or otherwise of a copy of an

amended pleading, motion, order or other paper from which it may first be ascertained that the

case is one which is or has become removable.” Discovery responses are “other papers” under §

1446(b)(3). 28 U.S.C. § 1446(c)(3)(A) (“…information relating to the amount in controversy…in

responses to discovery, shall be treated as an ‘other paper’ under subsection (b)(3)”).

       Here, the face of Plaintiff’s Complaint does not pray for a specific amount of damages.

Instead, Plaintiff alleges only “incredible damage due to a severe storm related event.” Complaint,

¶ 11. Plaintiff further claims its public adjuster, All Star Public Adjusting, LLC, “recommended

the full removal and replacement of the property’s roofing system and other extensive repairs.” Id.

at ¶ 14. In its Answers to Northfield’s Requests for Admission 1-7, however, Plaintiff confirmed

in each Response that it believes its total damages to be greater than $75,000, and, more

specifically, that: (1) it seeks to recover over $75,000 in total damages against Northfield arising

from the allegations in the Complaint; (2) it seeks to recover over $75,000 in punitive damages

alone from Northfield; and (3) the matter in controversy as outlined in the Complaint, exclusive

of interest and costs, exceeds $75,000. See Exhibit 4 at 9.
       Case 1:20-cv-01367-SCY-GBW Document 1 Filed 12/31/20 Page 4 of 5




        Because Plaintiff has alleged it suffered “incredible damage” and has itself stipulated that

it seeks damages in excess of $75,000, the Court can reasonably conclude that the Plaintiff’s

verdict could exceed $75,000. The Court in McPhail explained that the defendant has the initial

burden to establish, by a preponderance of the evidence, “jurisdictional facts that ma[k]e it possible

that $75,000 [i]s in play.” Id. at 955. If the defendant makes such a showing, then “the case stays

in federal court unless it is legally certain that the controversy is worth less than the jurisdictional

minimum.” Id. (citing Meridian Security Ins. Co. v. Sadowski, 441 F.3d 536, 540-43 (7th Cir.

2006)). “If the amount is uncertain then there is a potential controversy, which is to say that at

least $75,000 is in controversy in the case.” Id. While Northfield disputes the claims raised in

Plaintiff’s Complaint, by Plaintiff’s own admission and sworn discovery responses, the amount in

controversy requirement of 28 U.S.C § 1332(a) is satisfied, and this case is appropriate for

removal. Plaintiff’s Answers were received on December 14, 2020, and therefore this timely

Notice of Removal complies within the 30-day requirement set forth in 28 U.S.C. § 1446(b)(3).

        WHEREFORE, Defendant Northfield requests that this Court assume full jurisdiction over

this case as provided by law.


                                        MODRALL, SPERLING, ROEHL, HARRIS
                                         & SISK, P.A.

                                        By: /s/ Jennifer A. Noya
                                           Jennifer A. Noya
                                           Sonya R. Burke
                                           Nicole T. Russell
                                           Post Office Box 2168
                                           Bank of America Centre, Suite 1000
                                           500 Fourth Street, N.W.
                                           Albuquerque, New Mexico 87103-2168
                                           Telephone: (505) 848-1800

                                        Attorneys for Defendant Northfield.
WE HEREBY CERTIFY that on this
31st day of December, 2020, we filed
       Case 1:20-cv-01367-SCY-GBW Document 1 Filed 12/31/20 Page 5 of 5



the foregoing electronically through
the CM/ECF system, which caused
the following parties or counsel to be
served by electronic means, as more
fully reflected in the Notice of
Electronic Filing:

       Jonathan L.R. Baeza
       MARTINEZ & MARTINEZ LAW FIRM, PLLC
       730 E. Yandell Dr.
       El Paso, Texas 79902
       915.514.100
       jonathan@martinezlawyers.com

       Derek L. Fadner
       MCCLENNY MOSELEY & ASSOCIATES, PLLC
       516 Heights Boulevard
       Houston, Texas 77007
       Email: Derek@mma-pllc.com

       Attorneys for Plaintiff

MODRALL, SPERLING, ROEHL, HARRIS
  & SISK, P.A.

By: /s/ Jennifer A. Noya
   Jennifer A. Noya
